This is a companion case to the other case of Baskin v. Klemm, known as Case No. 7471 law (See foregoing opinion), in which opinion was filed at this term of the Court, and on authority of the opinion and judgment in that case the judgment in this case is affirmed, without prejudice, however, to the respondents making application for, and, with permission of the court below, to consider and make appropriate orders on, such application to spread the levy to be made over a term of two years or more.
Should such application be made to the court below and the court favorably consider the same, leave is hereby granted to the Circuit Court to require modification of the amended alternative writ so as to provide for such spread of the levy contemplated as to the court may appear to be in accordance with the law. Provided, however, that the action of the Circuit Court, if it should take such action, in spreading the levy may be subject to review by this Court on writ of error sued out by either party.
Judgment affirmed and cause remanded to the court below for further proceedings not inconsistent herewith.
ELLIS, P J., and TERRELL and BUFORD, J. J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment. *Page 664